
	
		I
		111th CONGRESS
		1st Session
		H. R. 1562
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Ms. Herseth Sandlin
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide compensation to the Lower Brule and Crow Creek
		  Sioux Tribes of South Dakota for damage to tribal land caused by Pick-Sloan
		  projects along the Missouri River.
	
	
		1.Short titleThis Act may be cited as the
			 Lower Brule and Crow Creek Tribal
			 Compensation Act.
		2.FindingsCongress finds that—
			(1)the Pick-Sloan
			 Missouri River Basin Program (authorized by section 9 of the Act of December
			 22, 1944 (commonly known as the Flood Control Act of 1944) (58
			 Stat. 891)), was approved to promote the general economic development of the
			 United States;
			(2)the Fort Randall
			 and Big Bend dam and reservoir projects in South Dakota—
				(A)are major
			 components of the Pick-Sloan Missouri River Basin Program; and
				(B)contribute to the
			 national economy;
				(3)the Fort Randall
			 and Big Bend projects inundated the fertile bottom land of the Lower Brule and
			 Crow Creek Sioux Tribes, which greatly damaged the economy and cultural
			 resources of the Tribes;
			(4)Congress has
			 provided compensation to several Indian tribes, including the Lower Brule and
			 Crow Creek Sioux Tribes, that border the Missouri River and suffered injury as
			 a result of 1 or more Pick-Sloan Projects;
			(5)the compensation
			 provided to those Indian tribes has not been consistent;
			(6)Missouri River
			 Indian tribes that suffered injury as a result of 1 or more Pick-Sloan Projects
			 should be adequately compensated for those injuries, and that compensation
			 should be consistent among the Tribes; and
			(7)the Lower Brule
			 Sioux Tribe and the Crow Creek Sioux Tribe are entitled to receive additional
			 compensation for injuries described in paragraph (6).
			3.Lower brule sioux
			 tribeSection 4(b) of the
			 Lower Brule Sioux Tribe Infrastructure Development Trust Fund Act
			 (Public Law
			 105–132; 111 Stat. 2565) is amended by striking
			 $39,300,000 and inserting $129,822,085.
		4.Crow creek sioux
			 tribeSection 4(b) of the Crow
			 Creek Sioux Tribe Infrastructure Development Trust Fund Act of 1996
			 (Public Law
			 104–223; 110 Stat. 3027) is amended by striking
			 $27,500,000 and inserting $69,222,084.
		5.Treatment as
			 final compensation
			(a)Full and final
			 compensatonThis Act shall be considered to be full and final
			 compensation to the Lower Brule Sioux Tribe and the Crow Creek Sioux Tribe for
			 damages caused by construction of the Fort Randall Dam and the Big Bend Dam
			 under the Pick-Sloan Missouri River Basin Program.
			(b)Relinquishment
			 of further claimsThe Lower Brule Sioux Tribe and the Crow Creek
			 Sioux Tribe shall give up any further claim for compensation as a result of the
			 Pick-Sloan Missouri River Basin Program.
			(c)No
			 precedentThe provisions of this Act, growing out of the unique
			 history of the Missouri River Basin Program, shall not be considered as a
			 precedent for any non-Missouri River Basin Program Indian Tribe in any claim
			 they might make against the United States of America.
			6.DefinitionA non-Missouri River Basin Program
			 Indian Tribe means any Indian Tribe, recognized by the Department of
			 the Interior, that does not border the Missouri River.
		
